COX, Judge
(concurring):
I write only to underscore the point that there is no per se rule in the military that bars present or former law enforcement officials from serving as court members. Cf. Annotation, Law Enforcement Officers as Qualified Jurors in Criminal Cases, 72 A.L.R.3d 895 (1976); Annotation, Former Law Enforcement Officers as Qualified Jurors in Criminal Cases, 72 A.L.R.3d 958 (1976). Such a rule could readily be established by statute or regulation if considered desirable by proper authorities. See 28 USC § 1863(b)(6).
Of course it is possible that some who work in law enforcement have developed a general bias against people accused of crime. Certainly some who do not work in law enforcement have such biases. That is why we have voir dire and challenges.
I agree with the majority opinion that the military judge abused his discretion in denying the challenge against Petty Officer Zabala. I do so on the ground of Zabala’s close professional relationship with the principal prosecution witness, Special Agent Noble. Zabala’s own law enforcement experience, past and present, is of no moment in itself. Like the military judge, I can glean no hint from the voir dire that Zabala had an attitude regarding appellant or others similarly situated that would render him unfit for court-martial membership.
For this reason, I concur.